Alice Robie Resnick, J.,
concurring in part and dissenting in part. Because I agree that the trial court’s order forbidding Jennifer from exposing Bobby to her religious beliefs was unduly broad, I concur in paragraph two of the syllabus. However, I do not agree that the trial judge abused his discretion in awarding custody to Robert. For that reason, I dissent from that part of the majority opinion which overturns the determination to award custody to Robert, and also from paragraph one of the syllabus.
The court of appeals, in its opinion affirming the judgment of the trial court, stated:
“The trial court considered the factors in [former] R.C. 3109.04(C) and other relevant factors and then awarded custody of Bobby to Robert. On the state of the record before us, we cannot say that this decision constituted an abuse of the trial court’s discretion in determining matters of custody.”
In reaching this conclusion, the court of appeals determined that the record did not support Jennifer’s claim that the trial court’s decision was based solely on the religious beliefs of the parents. Rather, the record established that the trial court was attempting to determine the best interests of the child. While I would concede that the court of appeals included some speculation in its opinion that may have improperly emphasized problems which could occur if Jennifer were to be granted custody, those observations are irrelevant to the issues before us. They should not prevent us from holding that the trial court acted within the bounds of its discretion.
I question the workability of the standard the majority formulates in paragraph one of the syllabus. In the first place, the majority begins by assuming that the trial judge based his custody decision solely on the religious issues before him. As previously stated, I disagree with that interpretation of the record. In addition, I am not sure how a trial judge should apply the standard. It would seem to be difficult for anyone to ever prove that specific religious practices will or will not adversely affect the health of a child in the future.
*403It is the role of a trial judge at a custody hearing to consider all relevant factors, and then reach a decision. That decision is based primarily on the best interests of the child, with all other concerns of secondary importance. Because the trial judge is in the best position to evaluate the child’s best interests, a reviewing court should accord great deference to the decision of the trial judge. In this case, the trial judge considered all the relevant factors, and made a decision in a difficult situation involving two “conscientious and loving” parents.
Because I do not think the decision of the trial judge was “unreasonable, arbitrary, or unconscionable,” Miller v. Miller (1988), 37 Ohio St.3d 71, 74, 523 N.E.2d 846, 849, I would affirm the judgment of the court of appeals.
Holmes, J., concurs in the foregoing opinion.